      Case 2:19-cv-12655-JCZ-MBN Document 45 Filed 06/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

 PETER HANSHE                                    *      CIVIL ACTION NO. 19-12655
          Plaintiff,                             *
                                          *             SECTION “A” (5)
            VERSUS                        *
                                          *
 CITY OF NEW ORLEANS, ET AL               *
              Defendant                   *
 ******************************************



                                         ORDER

       Considering the foregoing Ex Parte Motion to Expedite Motion to Compel:

       IT IS HEREBY ORDERED that the Motion to Expedite the Motion to Compel is

GRANTED. Plaintiff's Motion to Compel Discovery (rec. doc. 41) will be submitted on June 16,

2021. Memorandum in opposition may be filed on or before June 14, 2021.

       New Orleans, Louisiana this ____
                                   11th day of ___________,
                                                 June       2021




                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF LOUISIANA
